Citation Nr: 1827324	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-23 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Jobe, Associate Counsel 


INTRODUCTION

The Veteran served honorably in the United States Air Force as a security specialist from April 1977 through April of 1980. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the claim currently on appeal. 

In March 2016, the Board reopened the issue of entitlement to service connection for COPD and remanded the claim for further development.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran currently has chronic obstructive pulmonary disorder that was incurred as the result of an in-service incident. 


CONCLUSION OF LAW

The criteria for service connection for chronic obstructive pulmonary disease have been met.  38 U.S.C. §§ 101, 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran and his representative have variously asserted that his COPD is related to his exposure to a Titan II Missile Incident that occurred August 1978 during active service.  For the reasons that follow, his claim shall be granted.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA examinations and treatment records show that the Veteran is diagnosed as suffering from COPD.  The current disability criterion is met.  

A review of the Veteran's available service treatment records shows no in-service complaints, treatment, or diagnosis of a respiratory condition.  The Veteran's service personnel records show he served at McConnell Air Force Base in Kansas.  

That said, the Veteran's military personnel record shows that from April 1978 through February 1979, the Veteran served as a security specialist for Missile Weapons System at McConnell Air Force Base, Kansas.  In December 1978, the Veteran was listed to receive a Letter of Appreciation for his support in the missile accident at complex 533-7 in August 1978.  In April 2017, the Joint Services Records Research Center (JSRRC) submitted a letter noting that on August 24, 1978, there was a Titan II missile accidental oxidizer/propellant leak resulting in the death of two airmen.  Although it is unclear whether the Veteran was directly exposed to the leak, the evidence supports he was a part of the unit, in the vicinity of the accident when it occurred, and provided support.  Therefore, exposure to a chemical oxidizer is presumed.  The in-service incurrence criterion is met.  

In May 2017, the Veteran underwent a VA examination.  The Veteran reported that after the missile accident he began having upper respiratory problems, initially as sinus infections then shortness of breath with any significant exertion.  He finally sought help in December 2007.  The examiner opined that it was at least likely as not (50 percent or greater probability) that the Veteran's COPD was incurred or caused by the exposure.  Specifically, the examiner noted that chest x-rays performed in 1989, 1991, and 1992, while negative of abnormalities, were likely performed due to chronic cough or some other respiratory symptom.  Furthermore, the examiner notes that following active service, the Veteran was seen regularly a couple times a year for sinus infections and cough medications at a young age.  Although the RO points to smoking (cigarettes) as the cause of COPD, the examiner finds it would be speculation to find that smoking was the cause rather than a contributing factor. 

The Board agrees with the VA examination report.  Although the Veteran has been a smoker for 30 years, and smoking is a leading cause in COPD; the Veteran's COPD is noted to be quite severe for someone his age.  In addition, given significant evidence of chemical exposure from the August 1978 opinion, the overall rationale, record review, and in-person examination support the VA examiner's opinion that it is at least as likely as not that the in-service exposure contributed to the Veteran's COPD.  

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's COPD is related to exposure to missile chemical exposure during active duty service.  Consequently, service connection is warranted.  38 U.S.C. § 5107 (b).


ORDER

Entitlement to service connection for COPD is granted.



____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


